IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40233
                        Conference Calendar



FREDERICK EUGENE LUQUETTE,

                                          Plaintiff-Appellant,

versus

NOLAN J. LEBLANC, JR., Attorney at law,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:99-CV-58
                       --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Frederick Eugene Luquette, Texas prisoner # 607441, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as frivolous under 28 U.S.C. § 1915(e)(2)(B)(ii).   Luquette

alleged in the district court that his attorney in his criminal

case deceitfully obtained a confession from Luquette.    On appeal,

Luquette argues that his attorney conspired with the state

prosecutor to obtain a confession.

     Luquette’s claims, if successful, would call into question


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40233
                                 -2-

the constitutionality of Luquette’s guilty-plea conviction.

Luquette has not secured an invalidation of that conviction, and

Luquette’s § 1983 claims are thus barred by Heck v. Humphrey, 512
U.S. 477, 486-87 (1994).   Although the district court dismissed

the § 1983 complaint on other grounds, the complaint lacked an

arguable basis in law, and the district court did not abuse its

discretion by dismissing the complaint as frivolous.    See Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); Hanchey v.

Energas Co., 925 F.2d 96, 97 (5th Cir. 1990).

     Luquette’s appeal lacks arguable merit and is thus

frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous,, it is DISMISSED.      5TH

CIR. R. 42.2.   The dismissal of this appeal as frivolous counts

as a strike for purposes of 28 U.S.C. § 1915(g).    We caution

Luquette that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.